internal_revenue_service number release date index no 2601-dollar_figure department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-102321-02 date december re legend date husband wife irrevocable_trust child child child child date date state law exempt trust non-exempt trust x court plr-102321-02 dear this is in response to a letter dated date and subsequent correspondence requesting rulings regarding the generation-skipping_transfer_tax gstt consequences of a proposed judicial modification of a_trust facts the facts submitted and representations made are as follows on date prior to date husband and wife settlors created an irrevocable_trust irrevocable_trust for the benefit of settlors’ children child child child and child the income beneficiaries and settlors’ grandchildren the corpus beneficiaries under the terms of irrevocable_trust percent of the net_income of irrevocable_trust must be retained and accumulated as part of corpus the remaining percent of the total net_income of irrevocable_trust must be distributed at least annually in equal shares among the four income beneficiaries upon the death of each of the first three income beneficiaries to die and until the death of the last surviving income_beneficiary the deceased income beneficiary’s share of irrevocable_trust income will be distributed to that beneficiary’s then living descendants per stirpes however if such deceased income_beneficiary has no surviving descendants or if all of the surviving descendants die before the last surviving income_beneficiary then the deceased income beneficiary’s share of irrevocable_trust income will be distributed one share to each of the corpus beneficiaries then living share and share alike per capita and one share to the descendants of each deceased corpus beneficiary per stirpes if there are no corpus beneficiaries or descendants of deceased corpus beneficiaries then living the deceased income beneficiary’s share of irrevocable_trust income will be distributed among the remaining income beneficiaries share and share alike upon the death of the last surviving income_beneficiary the entire percent of irrevocable_trust income will be distributed one share to each of the corpus beneficiaries then living share and share alike per capita and one share to the descendants of each deceased corpus beneficiary per stirpes if any corpus beneficiary dies without surviving descendants or if all of a deceased corpus beneficiary’s descendants die before irrevocable_trust terminates the deceased beneficiary’s share of irrevocable_trust income will be distributed one share to each of the remaining corpus beneficiaries then living share and share alike per capita and one share to the descendants of each deceased corpus beneficiary per stirpes any part of the irrevocable_trust income not so distributed will be added to the corpus of irrevocable_trust irrevocable_trust and all of the trusts created under it will terminate years after the death of the last survivor of the four income beneficiaries upon the termination of irrevocable_trust all of the assets of irrevocable_trust will be distributed plr-102321-02 one share to each of the corpus beneficiaries then living share and share alike per capita and one share to the descendants of each deceased corpus beneficiary per stirpes if a deceased corpus beneficiary has no descendants the corpus beneficiary’s share will be distributed one share to each of the other corpus beneficiary’s then living and one share per stirpes among the descendants of a deceased corpus beneficiary who had descendants on date husband died under husband’s will his residuary_estate passed to irrevocable_trust as of husband’s date of death irrevocable_trust was severed under state law on a fractional basis into exempt trust the subject of this ruling_request and non-exempt trust under the fractional formula used to sever irrevocable_trust at husband’s date of death exempt trust consisted of that portion of the residuary_estate under husband’s will equal in value to dollar_figurex husband’s chapter portion and all of the assets of irrevocable_trust immediately before his death non-chapter portion on the schedule r of husband’s form_706 united_states estate and generation- skipping transfer_tax return husband’s dollar_figure million gst_exemption was allocated to the chapter portion of exempt trust in an amount sufficient to provide a zero inclusion_ratio on date wife transferred property wife’s chapter portion to exempt trust and allocated her remaining gst_exemption to this chapter portion of exempt trust in an amount sufficient to provide a zero inclusion_ratio upon their creation at husband’s death the terms of exempt trust and non- exempt trust were identical to those of irrevocable_trust and the trustees of irrevocable_trust continued to serve as the trustees of each separate trust it is represented that husband’s and wife’s chapter portions of exempt trust currently have a generation-skipping_transfer gst tax inclusion_ratio of zero child child child and child are currently serving as co-trustees of exempt trust the trustees and wife as settlor of irrevocable_trust now propose to submit an application_for modification of trusts to court seeking a judicial modification of exempt trust in response to changed circumstances ie the necessity of limited powers of appointment to prevent the family dissension that would occur if an income_beneficiary dies without descendants it is represented that two of settlors’ children currently have no descendants and are not likely to have descendants and that this circumstance was not anticipated by settlors the application requests a modification of exempt trust to include the following provision granting each income_beneficiary a testamentary limited_power_of_appointment over the beneficiary’s share of net_income of exempt trust under the circumstances specified plr-102321-02 each income_beneficiary that either i dies leaving no descendants or ii dies leaving descendants all of whom die before the death of the last to survive of the four income beneficiaries shall have a testamentary limited_power_of_appointment over the share of the net_income of the trust that his or her descendants would have been entitled to receive if living at the time of the relevant distribution of net_income to the other income_beneficiary s this testamentary limited_power_of_appointment may only be exercised by specific reference in the duly probated will of the income_beneficiary and may be exercised in favor of any person or entity other than himself or herself his or her creditors his or her estate and the creditors of his or her estate provided that the power may not be exercised in favor of any beneficiary in which the exercise would result in shifting a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 of the internal_revenue_code than the person or persons who hold the beneficial_interest in the absence of the exercise of the testamentary limited_power_of_appointment to the extent that an income_beneficiary exercises his or her limited_power_of_appointment over all or any portion of his or her share of the net_income of the trust estate such appointed income shall be paid to the person s and or entity s entitled to receive such income by virtue of the exercise of the limited_power_of_appointment by the income_beneficiary the unappointed share of each deceased income_beneficiary among the first three to die will be distributed under the current provisions governing distributions of such beneficiaries’ shares before the death of the fourth income_beneficiary to die there are currently six corpus beneficiaries the trustees have requested the following rulings the proposed judicial modification of exempt trust will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who hold the beneficial_interest prior to the modification and will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided under the original terms of the trust the proposed judicial modification of exempt trust will not cause the trust to lose its gst exempt status or otherwise to become subject_to the provisions of chapter plr-102321-02 law and analysis sec_2601 of the internal_revenue_code imposes a tax on each generation- skipping transfer which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate the taxable_amount of a taxable_distribution is the amount received by the transferee sec_2621 of a taxable_termination is the amount of property with respect to which there was a termination sec_2622 and of a direct_skip is the amount received by the transferee sec_2623 under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the generation-skipping_transfer occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the gst_exemption amount allocated to the property transferred and the denominator is the value of the property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor under b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as plr-102321-02 defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction for the non- chapter portion is deemed to be and the inclusion_ratio for such portion is zero the chapter portion represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 separate portions of one trust are so required only for purposes of determining inclusion ratios sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case exempt trust consists of a non-chapter portion assets from irrevocable_trust husband’s chapter portion assets from his residuary_estate and wife’s chapter portion property transferred by wife on date it is represented that husband’s and wife’s chapter portions of exempt trust currently have a generation-skipping_transfer gst tax inclusion_ratio of zero the non-chapter portion of exempt trust is subject_to the rules under sec_26_2601-1 with regard to the chapter portions of exempt trust no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust the proposed judicial modification will grant each income_beneficiary a testamentary limited_power_of_appointment over only that share of the income of exempt trust that the income beneficiary’s descendants would have been entitled to receive if living at the time of the relevant income distribution to the other income beneficiaries further despite the proposed judicial modification exempt trust must terminate in all event sec_21 years after the death of the last survivor of the four income beneficiaries who were all living at the date of the creation of the trust plr-102321-02 accordingly based on the facts submitted and the representations made we rule that the proposed judicial modification of exempt trust will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed judicial modification further the proposed judicial modification of exempt trust will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust finally the proposed judicial modification of exempt trust will not cause the trust to lose its gst exempt status or otherwise to become subject_to the provisions of chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on the federal gift_tax consequences this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours senior counsel branch lorraine e gardner office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
